Citation Nr: 1750282	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  14-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to February 11, 2014, and in excess of 30 percent thereafter for residuals of a right shoulder injury.


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to July 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision from the RO in Boston, Massachusetts.

This claim was previously before the Board in June 2015.  The Board remanded the claim for further development.  The case has returned to the Board.

The Board notes that the Veteran informed VA that he no longer wanted to be represented by an agent, AG.  That representation has been revoked.  


FINDINGS OF FACT

1. Prior to February 11, 2014, the Veteran's right shoulder had limitation of motion at the shoulder level in his right arm. 

2. From February 11, 2014 and thereafter, the Veteran has favorable right shoulder ankylosis of the scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head; the medical evidence of record is negative for ankylosis in the right upper extremity as intermediate between favorable and unfavorable; the medical evidence of record is negative for unfavorable ankylosis with abduction limited to 25 degrees from the right side.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent prior to February 11, 2014 for residuals of a right shoulder injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5200, 5201 (2016).

2. The criteria for a disability rating in excess of 30 percent for residuals of a right shoulder injury from February 11, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5200 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

This appeal arises from the Veteran's October 2012 claim for an increase in the disability rating of his service-connected residuals of a right shoulder injury.  The issue was remanded by the Board in June 2015 for further development.  In a February 2017 rating decision, the RO increased the Veteran's disability rating to 30 percent under Diagnostic Code 5200, with an effective date of February 11, 2014.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

A disability rating may require re-evaluation in accordance with changes in condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 311.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Prior to being assigned a 30 percent rating under Diagnostic Code 5200, the Veteran's disability was rated under a hyphenated Diagnostic Code of "5010-5201."

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.; see also Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

Limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201, which provides for a 20 percent rating when the range of motion of the minor arm is limited to shoulder level or midway between the side and shoulder level and a maximum 30 percent evaluation when the range of motion of the minor arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

If an injury or disease manifests with two, different disabling conditions, then two separate ratings should be awarded; it is improper to assign a single rating with a hyphenated diagnostic code under such circumstances. Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); 38 C.F.R. § 4.27.  Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

Upon review of all the evidence of record, the Board finds that the preponderance of evidence is against a rating in excess of 20 percent for the service-connected right shoulder prior to February 11, 2014 and in excess of 30 percent from February 11, 2014. The reasons for these determinations follow.

As stated above, in October 2012 the Veteran filed for an increase in his right shoulder disability rating.  In November 2012 a VA examiner reported that the Veteran's right shoulder had limitation of motion with flexion of 70 degrees and abduction of 85 degrees. There was objective evidence of painful motion at 45 degrees.  

Under Diagnostic Code 5201, a 20 percent disability rating is warranted based upon the limitation of motion reported by the November 2012 VA examiner.  A disability rating in excess of 20 percent is not warranted prior to February 11, 2014 because the flexion and abduction of the right arm are above midway between the side and the shoulder and the limitation of motion was not 25 degrees or less from the side.  See 38 C.F.R. 4.71a, Diagnostic Code 5201.  

In January 2014, the Veteran asserted, through his then-representative, that he had "loss of use of the right arm."  Also in January 2014 the Veteran asserted that his right shoulder injury worsened.  Based upon the Veteran's assertions the Board remanded the claim for further development.  

In August 2016, a VA examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints.  The VA examiner diagnosed the Veteran with cuff tendonitis and traumatic arthritis of the right shoulder.  The Veteran is right hand dominant.  The examiner wrote that pain, fatigue and weakness significantly limited the Veteran's repeated use of his right shoulder.  In a medical opinion, accompanying the August 2016 VA examination, the examiner reported that the Veteran had limitation of abduction of his right arm, midway between his side and right shoulder.  The examiner reported that the Veteran had favorable ankylosis of the scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and hear.  The examiner found that the Veteran did not have other impairments of the humerus.  The examination was negative for a dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement or mal-union of the clavicle or scapula.  The Veteran's right shoulder disability does not result in neurological impairment.

The RO evaluated the Veteran's right shoulder disability under Diagnostic Code 5200 based upon the August 2016 VA examiner's report.  Under Diagnostic Code 5200 an increase in the disability rating of the Veteran's right shoulder, in excess of 30 percent, is not warranted.  38 C.F.R. § 4.71a.  The evidence of record shows favorable ankylosis but not intermediate favorable and unfavorable ankylosis.  The evidence of record shows that the abduction for the right shoulder is 60 degrees and is not limited to 25 degrees or less.  Id.  

The Board has considered the functional limitations due to pain, fatigue and weakness reported by the Veteran to the August 2016 VA examiner.  The Board finds that these functional limitations have been considered under the rating criteria for Diagnostic Code 5200 and that a separate rating for these symptoms is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200; see also DeLuca, 8 Vet. App. at 202.  Stated another way, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain, etcetera; however, in this case, for the entire appeal period, functional loss due to pain, fatigue and weakness do not cause additional disability beyond that reflected on range of motion measurements.  

The Board has considered the Veteran's allegations that his disability is worse than the current evaluations; however, the Board finds that the clinical findings made by medical professionals during examinations outweigh the Veteran's allegations.  This applies to the allegation by the Veteran's then representative that the Veteran has loss of use of the right arm.  The examinations performed during the appeal period do not establish loss of use of the right arm.  

In sum, the Board finds the agency of original jurisdiction was correct in assigning a staged rating the clinical findings made in VA examination reports.  Hart.  The preponderance of the evidence is against an evaluation in excess of 20 percent prior to February 11, 2014, and against an evaluation in excess of 30 percent thereafter for residuals of a right shoulder injury.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5201.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of a right shoulder injury prior to February 11, 2014 is denied. 

Entitlement to a disability rating in excess of 30 percent for residuals of a right shoulder injury from February 11, 2014 is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


